Case 6:18-cv-00308-ADA Document 326 Filed 09/24/20 Page 1 of 1

                                                                  FILED
                                                           September 24, 2020
                                                           CLERK, U.S. DISTRICT COURT
                                                           WESTERN DISTRICT OF TEXAS

                                                                          lad
                                                        BY: ________________________________
                                                                                DEPUTY
